
	
		II
		112th CONGRESS
		2d Session
		S. 2417
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain occupancy
		  sensors.
	
	
		1.Certain occupancy
			 sensors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Switches designed for lighting control, activated by dual
						passive infrared sensors that detect the presence of any occupant of the
						coverage area, with lens masking for adjusting the field of view of the sensors
						(provided for in subheading 8536.50.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
